NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                       November 12, 2015

      Hon. Mark Skurka                           Hon. Fred Jimenez
      District Attorney                          Attorney At Law
      901 Leopard Street, Room 205               509 Lawrence, Suite 301
      Corpus Christi, TX 78401                   Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00200-CR
      Tr.Ct.No. 14-CR-1205-B
      Style:    Frank Serrata aka Francisco Serrata v. The State of Texas


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of November 6, 2015, the
      date of receipt.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch